t c summary opinion united_states tax_court mark f beneventi petitioner v commissioner of internal revenue respondent docket no 1558-02s filed february mark f beneventi pro_se michael k park for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue - - income_tax for the taxable_year in the amount of dollar_figure after a concession by petitioner ’ the only issue for decision is whether the 10-percent additional tax pursuant to sec_72 applies to the dollar_figure distribution that petitioner received from his former employer’s profit sharing plan we hold that it does background some of the facts were stipulated and they are so found petitioner resided in dallas texas at the time that the petition was filed with the court for some years ending in petitioner worked for mic technology corp mic and participated in mic’s profit sharing plan mic plan on or about date petitioner left mic for another employment opportunity and therefore cashed out the balance of his mic plan in the amount of dollar_figure mic sent petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting a taxable gross distribution of dollar_figure of which dollar_figure was withheld for federal_income_tax on date petitioner used the net_proceeds of the notice_of_deficiency determined a deficiency of dollar_figure of which dollar_figure represented tax on unreported interest_income which petitioner concedes therefore the amount of deficiency at issue is dollar_figure dollar_figure as part of a dollar_figure payment towards the purchase of a 28-unit apartment complex which petitioner contends is his retirement investment plan apartment complex investment at the time of these events petitioner wa sec_37 years of age and not disabled petitioner timely filed a form_1040 u s individual_income_tax_return for on his return petitioner did not include the 10-percent additional tax imposed by sec_72 on line tax on iras other retirement plans and msas on the dollar_figure distribution he received from the mic plan in the notice_of_deficiency respondent determined that petitioner was liable for a premature distributions tax from a qualified_retirement_plan in the amount of dollar_figure petitioner timely filed a petition with the court disputing the determined deficiency paragraph of the petition states as follows i disagree with the laws that disallow real_estate investing as an acceptable retirement_plan in which to roll over pension funds i believe r e investment to be as much or more legitament sic of a retirement_plan than iras mutual fund’s etc i have the right to invest my retirement money as prudently as possible net_proceeds equals gross distribution less federal_income_tax withheld dollar_figure dollar_figure -- big_number discussion generally a distribution from a qualified employees’ trust including a profit sharing plan is taxable to the distributee in the year of distribution under the provisions of sec_72 sec_402 see sec_401 sec_402 provides an exception to the general_rule for qualified rollovers by the employee to an eligible_retirement_plan within days of receipt sec_402 sec_72 imposes an additional tax on distributions from a qualified_retirement_plan equal to 10-percent of the portion of such amount that is includable in gross_income for purposes of the 10-percent tax a qualified_retirement_plan includes a profit sharing plan described under sec_401 a see sec_4974 sec_72 exempts the following distributions from the additional tax if the distributions are made to an employee age or older to a beneficiary or to the estate of the employee on or after the death of the employee on account of the employee being disabled as part of a we need not decide whether sec_7491 concerning burden_of_proof applies to the present case because the facts are not in dispute and the issue is one of law see 116_tc_438 an eligible_retirement_plan is defined to include an individual_retirement_account described in sec_408 an individual_retirement_annuity described in sec_408 other than an endowment_contract a qualified_trust and an annuity plan described in sec_403 sec_402 b - - series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age or as dividends_paid with respect to stock of a corporation described in sec_404 petitioner contends that the additional tax under sec_72 does not apply to distributions from profit sharing plans we disagree petitioner received an early distribution from a gualified retirement_plan which as stated above includes a profit sharing plan such as the mic plan see hobson v commissioner tcmemo_1996_272 grow v commissioner tcmemo_1995_594 furthermore petitioner has failed to show that any of the specifically enumerated exceptions in sec_72 t apply to exempt his mic plan distribution from the additional tax therefore we conclude that petitioner is liable for the additional tax imposed by sec_72 in the alternative petitioner argues that he rolled over his mic plan distribution into the apartment complex investment which should be considered an eligible_retirement_plan so as to permit tax free treatment petitioner’s apartment complex investment however is not an eligible_retirement_plan see because neither party disputes the issue we assume the profit sharing plan constitutes a qualified_trust within the meaning of sec_401 which is exempt from tax under sec_501 a supra note ’ see grow v commissioner supra harris v commissioner tcmemo_1994_22 therefore we have no basis to conclude that petitioner rolled over his mic plan distribution to an eligible_retirement_plan so as to avoid the 10-percent additional tax imposed by sec_72 as previously stated petitioner disagrees with the laws that disallow real_estate investing as an acceptable retirement_plan in which to roll over ‘pension’ funds however petitioner should understand that absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and that we may not rewrite the law because we may deem its effects susceptible of improvement 516_us_235 quoting 464_us_386 accordingly petitioner’s appeal for relief must in this instance be addressed to his elected representatives the proper place for a consideration of petitioner’s complaint is the halls of congress not here 40_tc_436 affd 331_f2d_422 7th cir in view of the foregoing we sustain respondent’s determination on the disputed issue ’ such an investment also does not satisfy the tax-free_rollover provisions of sec_402 and therefore is not a tax-free_rollover contribution cf sec_408 - we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
